Citation Nr: 1130619	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a neck condition.

In September 2004, the RO granted service connection for bilateral knee disabilities, HIV, and tinea pedis, and assigned a noncompensable evaluation for each disability.  The Veteran initiated appeals with respect to the evaluation of all four conditions, but he perfected only the appeal regarding the left knee.  He withdrew that appeal in August 2007, prior to transfer of the appeal to the Board.  38 C.F.R. § 20.204.

Further, in July 2009, the RO denied service connection for posttraumatic stress disorder (PTSD).  Although the Veteran filed a notice of disagreement, he did not perfect an appeal, and the Board has no jurisdiction over that matter.  38 C.F.R. § 20.200.

In February 2011, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claim folder. 

The issue of entitlement to service connection for headaches secondary to a neck condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The credible and competent evidence of record is against a finding of any neck injury or disease in service.


CONCLUSIONS OF LAW

The criteria for service connection for a neck condition have not been met. 38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2006 letter satisfies the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and federal treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA orthopedic/spine examination is not warranted because, as is discussed below, there is no credible evidence indicating a relationship to service.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In evaluating the evidence of record, the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that " the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has stated that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that he injured his neck during service.  

In May 2004, the RO received service treatment records (STRs) from the National Personnel Records Center (NPRC).  In September 2004, the RO copies of the STRs from the Veteran.  The RO noted that the Veteran's copy contained records not in the originals.  Specifically, the Veteran's copy contains treatment records and counseling notes concerning his HIV+ status.  Importantly, neither set of records received in 2004 contains any mention of neck pain.

The November 2003 separation examination contains a normal clinical evaluation of the Veteran's spine.  He did not report a history of neck pain in the accompanying medical history report.

The first post-service treatment for neck pain is dated March 2006.  At that time, the Veteran reported an onset date of September 2005 following a post-service motor vehicle accident.  The diagnosis was cervicalgia.  The clinician prescribed physical therapy.

October 2006 X-rays of the cervical spine showed no acute osseous injury.

A November 3, 2006 MRI of the cervical spine showed cervical straightening and multilevel spondylosis, greatest at C5-6.  The report also contains the following notation:  "49-year-old male with chronic neck pain since September 2005."

A November 14, 2006 treatment record shows that the Veteran claimed that his initial neck injury had occurred in July 2002 while stationed in Japan as a result of a motor vehicle accident.  He further claimed that his neck pain was aggravated by the September 2005 motor vehicle accident.  The Veteran filed the instant service connection claim on November 17, 2006.

In January 2007, the Veteran submitted an SF 600, a standard form for recording medical treatment.  The submitted April 4, 2001, treatment record from the U.S. Naval Hospital (USNH) in Yokosuka, Japan contains notes from what is alleged to be a physical examination of the Veteran's neck.  Specifically, it states:  "43 year old white male active duty United States Navy.  Experiencing pain in lower neck.  No radiation.  Neck: Pain + at C5-6 and C6-7.  Waived from PRT.  Follow-up ortho."  This notation is followed by a provider signature.  The time is noted to be 8:30 AM.  Careful examination of this document, however, establishes that it is actually an alteration of another STR.  

The original SF 600 of that date, received with the STRs in 2004, shows that the Veteran was treated on April 4, 2001 at 8:30 AM for an undisclosed condition.  The Board notes that the Veteran had previously been treated at USNH Yokosuka for back pain (March and October 2000) and elbow pain (March 2000).   The original document contains the following notation: "See SF 600," with a signature and nothing further.  The Board has considered the possibility that the original document is referencing the document submitted by the Veteran.  However, everything else in the original document is identical to the altered document.  The vital signs, date, time of day, notation of occasional alcohol usage and - perhaps most telling - the provider signature are exactly the same in content and form, even those handwritten portions of the data.  Furthermore, the computer generated "Additional Comments" notation on the original document is missing from the document submitted by the Veteran.  This means that the original printed standard form is varied.  While it is certainly possible that vital signs and appointment information might be carried forward between forms, or that handwriting may be very similar from one instance to the other, it strains credulity to expect the standard form to have changed.

In short, the evidence very strongly supports a finding that someone has altered the original document in an effort to support the claim.  The Board finds that the information contained in this altered document is entitled to no probative value.

In April 2007, the Veteran took this altered document to the same private provider who had initially treated his neck pain in 2006.  The clinician, a physician's assistant, provided the following opinion:  

Patient presents in clinic with prior documentation of neck pain on 04 April 2001.  Patient then suffered from motor vehicle accident x 2 ... the motor vehicle accidents more than likely aggravated patient's C/C of neck pain, already present and documented on April 2001.  Patient's 2001 complaint of neck pain was more than likely chronic in nature.

This opinion, which the clinician reiterated in an April 2007 letter to the VA, has no probative value because it is based on the altered document.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

While the identity of the party which altered the STR cannot be determined, its submission does undermine the credibility of the Veteran's statements as a whole.  The submission is a statement which is shown to be materially false and fraudulent.  Such is a factor in assessing his credibility

Further, other of the Veteran's statements are not credible.  The Veteran has provided inconsistent statements with respect to the onset date of neck pain.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The March 2006 and November 3, 2006 treatment records show that the Veteran reported an onset date of September 2005.  Just a few days before filing his November 2006 claim for service connection, however, the Veteran asserted that his neck pain started in July 2002.  During his February 2011 hearing, the Veteran testified that he had "discovered his neck pain in 2000."  Hearing Transcript at 3.

As a result of the variance in his accounts, the lack of any unaltered document corroborating his allegations, and the presence of STRs tending to dispute his allegations, the Veteran's reports of in-service neck injury or pain are not considered credible, and are therefore not entitled to overmuch weight.

The weight of the evidence establishes no symptoms of neck pain during service.  Similarly, the November 2003 separation examination contains a normal spine examination.  The Veteran did not describe any symptoms of neck pain until March 2006, and his after-the-fact statements are not credible, in view of the altered STR, as well as the inconsistent statements and testimony provided by the Veteran with respect to the onset date of his neck pain.

The preponderance of the evidence is against the claim for service connection for a neck condition; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for a neck condition is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


